
	
		II
		109th CONGRESS
		2d Session
		S. 3885
		IN THE SENATE OF THE UNITED STATES
		
			September 11, 2006
			Mr. Johnson introduced
			 the following bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		A BILL
		To amend Public Law 98–513 to provide for the inheritance
		  of small fractional interests within the Lake Traverse Indian
		  Reservation.
	
	
		1.Short titleThis Act may be cited as the
			 Lake Traverse Reservation Act
			 Amendments of 2006.
		2.Amendments to
			 Lake Traverse Heirship ActPublic Law 98–513 is amended by striking
			 section 5 (98 Stat. 2413) and inserting the following:
			
				5.Inheritance of
				small fractional interest
					(a)DefinitionsIn
				this section:
						(1)EscheatmentThe
				term escheatment means an escheatment to the Tribe of an interest
				in land pursuant to this section.
						(2)SecretaryThe
				term Secretary means the Secretary of the Interior.
						(3)Small
				fractional interestThe term small fractional
				interest means an undivided trust or restricted interest in a parcel of
				land within the reservation that—
							(A)represents less
				than 5 percent of the entire undivided ownership of the parcel of land (as
				reflected in the decedent’s estate inventory as of the date on which the
				decisionmaker enters the final decision determining heirs); and
							(B)does not exceed
				the equivalent of 21/2 acres if the interest were to be
				expressed in terms of its proportionate share of the total acreage of the
				parcel of land of which the parcel is a part.
							(b)Intestate
				inheritance in generalNotwithstanding section 3, no small
				fractional interest shall pass by intestate succession under this Act or any
				other provision of law except as provided in subsection (c).
					(c)Inheritance by
				TribeIf a person dies possessed of a small fractional interest
				that has not been devised in accordance with subsection (d) to 1 or more
				eligible devisees described in that subsection, the small fractional interest
				shall pass to the Tribe, with title to the interest to be held by the United
				States in trust for the Tribe.
					(d)Inheritance by
				testamentary devise
						(1)Eligible
				deviseesNotwithstanding any other provision of this Act, and
				subject to paragraph (2), a small fractional interest may be devised only to
				the following eligible devisees:
							(A)The tribe.
							(B)Any person
				who—
								(i)is a member of
				the Tribe; or
								(ii)is eligible to
				be a member of the Tribe, on the condition that, not later than 180 days after
				the date of receipt of notice of the probate hearing, the person provides proof
				of enrollment in the Tribe in accordance with the enrollment procedures of the
				Tribe.
								(2)RequirementsNo
				devise of a small fractional interest shall be valid as to a devisee
				unless—
							(A)the devisee is
				eligible to receive the interest by devise under paragraph (1);
							(B)the devisee is
				expressly identified in the devise by name; and
							(C)the devise is
				made in a will that has been approved by the Secretary in accordance with
				section 2 of the Act of June 25, 1910 (36 Stat. 856, chapter 431).
							(3)Holding in
				trustAny small fractional interest devised in accordance with
				this subsection shall pass to the devisee or devisees on the death of the
				testator, with title to be held by the United States in trust for the devisee
				or devisees.
						(e)NoticeNot
				later than 180 days after the date of enactment of the Lake Traverse
				Reservation Act Amendments of 2006, the Secretary shall provide notice of the
				requirements of this section to owners of trust and restricted interests in
				land within the Lake Traverse Indian Reservation by—
						(1)posting written
				notice of the amendment at the administrative headquarters of the Tribe and at
				the Agency of the Bureau of Indian Affairs located in Agency Village, South
				Dakota;
						(2)publishing the
				notice not fewer than 4 times in newspapers of general circulation in all
				counties in which any part of the Lake Traverse Indian Reservation is located;
				and
						(3)sending the
				notice by first class mail to the last known addresses of Indians with
				interests in trust or restricted land within the Lake Traverse Indian
				Reservation.
						(f)CertificationAfter
				providing notice under subsection (e), the Secretary shall—
						(1)certify that
				notice has been given in accordance with that subsection; and
						(2)publish notice of
				the certification in the Federal Register.
						(g)Escheatments
						(1)PurposesThe
				purposes of this subsection are—
							(A)to establish a
				process for providing compensation for escheatments; and
							(B)to ratify the
				escheatments.
							(2)Ratification of
				escheatments
							(A)In
				generalSubject to the requirements of this subsection, each
				escheatment is ratified.
							(B)Holding in
				trustThe title to each interest subject to an escheatment shall
				be held by the United States in trust for the Tribe.
							(3)Actions
				barredNotwithstanding any other provision of law, except as
				provided in subsection (4)(C)(ii), no court shall have jurisdiction over a
				claim challenging—
							(A)an escheatment of
				any property interest pursuant to this section; or
							(B)the compensation
				provided for an escheatment.
							(4)Compensation
							(A)In
				generalThe Secretary shall provide compensation in an amount
				described in subparagraph (B) to any individual that, absent an escheatment,
				would have inherited land or an interest in land.
							(B)Amount
								(i)In
				generalIn determining the amount of compensation to be provided
				under subparagraph (A), the Secretary shall take into consideration—
									(I)any appraisal
				report prepared incident to the probate of the estate of the Indian decedent
				who last owned the applicable interest immediately prior to its escheat to the
				Tribe; or
									(II)if an appraisal
				report described in subclause (I) is not available, the appraised value of the
				land or interest in land as of the date of probate of the land or
				interest.
									(ii)InterestThe
				amount of compensation provided under this subsection shall include interest
				calculated from the date of probate of the applicable land or interest in land
				in accordance with section 3116 of title 40, United States Code.
								(C)Review of
				determinations
								(i)Administrative
				reviewA determination by the Secretary of the amount of
				compensation provided under this subsection shall be subject to administrative
				review in accordance with regulations of the Secretary contained in part 2 of
				title 25, Code of Federal Regulations (or successor regulations).
								(ii)Judicial
				review
									(I)In
				generalNo court shall have jurisdiction to review a
				determination by the Secretary of the amount of compensation provided under
				this subsection until the date on which a final decision is made with respect
				to the administrative review of the determination.
									(II)Deadline
										(aa)In
				generalAn action seeking judicial review of a determination by
				the Secretary under this subsection shall be filed by not later than 1 year
				after the date described in subclause (I).
										(bb)Failure to
				meet deadlineIf the deadline described in item (aa) is not met
				with respect to a determination of the Secretary, the determination shall not
				be subject to judicial review.
										(D)Exclusive
				remedyCompensation provided under this subsection with respect
				to an escheatment shall be the exclusive remedy for the escheatment.
							(5)RegulationsThe
				Secretary may promulgate such regulations as the Secretary determines to be
				necessary to carry out this subsection.
						(6)Applicability
							(A)In
				generalThis section shall apply to escheatments only if—
								(i)a provision
				contained in any subsections (a) through (d) is determined to be invalid for
				any reason by a court of competent jurisdiction; and
								(ii)all appeals of
				such a determination are exhausted.
								(B)Effect of
				subsectionNothing in this subsection invalidates any provision
				contained in any subsections (a) through (d).
							(h)Effect on
				Interests and willsNothing in this section shall affect any
				interest in the estate of a person who dies, or the validity or effect of any
				will executed, before the date that is 1 year after the date on which the
				Secretary publishes notice of the certification under subsection
				(f).
					.
		
